Title: To Alexander Hamilton from James McHenry, 16 September 1799
From: McHenry, James
To: Hamilton, Alexander


Sir
War DepartmentTrenton 16 September 1799

In answer to the last paragraph of your letter of the 13~ instant, just received—I observe—That I have already informed you, Law and express instructions from the Treasury Department, to the Pay Master General, have opposed obstacles to making advances of pay to the troops. After a mature deliberation on the subject, by the Comptroller, he appears indisposed to alter the instructions to the Pay Master General, and strongly bears, against the expediency of advances.
It is certain, that advances involve many inconveniencies; they promote irregularity in accounts, favour indolence in officers, by dispencing with forms, that ought to precede receipts, and may, in cases of premature deaths occasion losses to the public. Persuaded of these truths, I have no hesitation to avow, that I am desirous of avoiding responsibility on the score of advances myself, and to compel Officers to produce their returns and rolls in due form and in proper time, to the appropriate offices.
Would I be justified, in acting contrary to a course specifically prescribed by a law, and deemed indispensible by the Treasury Department, unless indeed circumstances exist, of such a nature, and urgency, as to render a strict compliance, manifestly prejudicial to the Public interests?
It will ever be proper, that the Commanding General of the Army, should represent, the circumstances of urgency, which impose a necessity for a departure from established forms, to the Secretary of war—military operations in all countries, do frequently impose such necessities, but contemplating the existing law of the United States, will it not be proper to endeavour in all possible cases in this Country, to make the usage of armies, bend as much as possible to the law—and considering the intimate connection, the lat[t]er has created, between the General and the Pay Master of an army, will it not always be most congenial with the existing law, while it continues in force, that the General direct his order or warrant to the Pay Master General, when advances are required—that he make his requisition of the secretary, who previously informed of circumstances imposing the necessity of a call, and approving thereof, can give every facility to the attainment of the object.
Permit me to intimate that Colonel Ogden was lately with me, and proposed an advance, under a full impression, that the present circumstances of his regiment required established forms should be dispenced with. I thought otherwise and succeeded in convincing him, that no difficulty attended a due compliance with the law.
Nothing more seems to me to be required, than 1st, That the Inspector General shall name persons to muster the troops monthly at every regimental rendezvous Sub rendezvous or in whatever situation they may be. 2d. That where there is no muster master the officer commanding each troop or company or parts thereof, with one other officer provided there is one, shall sign the usual certificate. This regulation which dispences with a muster master is agreeable to instructions from the Comptroller to the Pay master General.
This course being pursued the pay of the troops may immediately assume its legal channel. I pray you therefore to give it your early attention, that we may be respectively relieved from embarrassement and responsibility, and preserve an attitude superior to insinuation.
I shall direct the Pay master General to report to me the advance required as far as he has any information on the subject, and will for this time sanction it.
I inclose the instructions to the Pay Master General by the Comptroller, for your more particular information.
I have the honor to be, with great respect,   Sir, Your Most Obedient and Huml. Servant
James McHenry
Major General Alexander Hamilton

